Citation Nr: 0019305	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  97-06 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from June 1942 to May 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 

In June 1999, the RO recharacterized the veteran's service-
connected generalized anxiety disorder as PTSD.


REMAND

The Board notes that the VA physician who conducted the March 
1998 VA examination stated that the veteran's PTSD symptoms 
have been worsened by his inactivity.  Since the examination, 
the veteran has had an above the knee left leg amputation, 
further decreasing his activity.  In a statement dated in 
September 1999, the veteran reported that his psychiatric 
symptoms had increased in severity since the amputation.  In 
view of these statements from the VA examiner and the 
veteran, the Board believes that additional development is 
necessary.  The Board notes further that the veteran has 
requested that VA consider records of my increased disability 
from the Marion VA medical center.  The claims folder 
currently contains VA treatment records to February 1998, 
prior to his amputation.  The Board is of the opinion that VA 
Treatment records from February 1998 to the present should be 
obtained for the Board's review.  

In view of the above, additional development is necessary in 
order to give the veteran every consideration with respect to 
the present appeal.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should obtain all VA treatment 
records from the Marion VA Medical Center 
from February 1998 to the present, as 
well as any treatment records from the 
Hillview Health Care Center where the 
veteran currently resides.

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected PTSD.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The claims file should be made 
available to the examiner prior to the 
examination.  The examination report 
should indicate that the examiner has 
reviewed the claims file.  The examiner 
should report a multiaxial diagnosis 
identifying all current psychiatric 
disorders and offer an opinion of the 
extent to which the veteran's service-
connected PTSD, exclusive of any other 
mental disability, interferes with his 
ability to establish and maintain 
relationships, as well as the reduction 
in initiative, efficiency, flexibility, 
and reliability levels due to his 
service-connected PTSD.  The examiner 
must offer an opinion as to whether or 
not the veteran's service-connected PTSD 
renders him unemployable, given his 
education and work experience.  The 
examiner should indicate the veteran's 
overall psychological, social and 
occupational functioning using the global 
assessment of functioning (GAF) scale 
provided in the Diagnostic and 
Statistical Manual of Mental Disorders.  
The examiner should also indicate the 
veteran's current GAF, and the highest 
GAF within the previous year, that are 
solely attributable to his service-
connected PTSD, exclusive of any other 
mental disability.  The examiner should 
be provided with copies of 38 C.F.R. Part 
4, Diagnostic Code 9411, in effect prior 
to and from November 7, 1996, so that the 
examination may cover all requirements 
set forth in the relevant diagnostic 
codes.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim under both the 
old and new criteria for rating mental 
disorders in effect prior to and from 
November 7, 1996, and rate the veteran's 
PTSD by reference to whichever schedular 
criteria is more favorable to the 
veteran.  See DeSousa v. Gober, 10 Vet. 
App. 461, 465-67 (1997).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and be given the appropriate period of 
time in which to respond.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until otherwise notified. 



		
MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




